Citation Nr: 0631917	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  95-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a through-and-through gunshot wound 
of the left (non-dominant) forearm, with a compound, 
comminuted fracture of the upper third of the radius, 
involving muscle groups VII and VIII.

2.  Entitlement to an initial evaluation in excess of 20 
percent for ischemic changes of the flexor pollicis longus 
muscle of the left (non-dominant) hand.

3.  Entitlement to special monthly compensation based on 
loss of use of the left hand.

4.  Entitlement to special monthly compensation based on 
loss of use of the right hand as a paired extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of February 1994 and May 1995 rating and 
Hearing Officer decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Fargo, North Dakota 
and Los Angeles, California.

The veteran testified in support of these claims before a 
Hearing Officer and the undersigned Veterans Law Judge at 
hearings held at the RO in May 1995 and March 2000, and in 
Washington, D.C., in July 2003.  In March 2004 and March 
2006, the Board remanded these claims to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.

In December 2005, for good cause shown, namely, the 
veteran's advanced age, the Board granted the veteran's 
motion to advance this case on the Board's docket pursuant 
to the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. 
§ 20.900(c) (2005).  

The Board REMANDS the claim of entitlement to an initial 
evaluation in excess of 20 percent for ischemic changes of 
the flexor pollicis longus muscle of the left (non-dominant) 
hand to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran is right handed.

3.  Residuals of a gunshot wound of the left forearm have 
been, at most, moderately severe, affecting muscle groups 
VII and VIII of the forearm and hand, which are in the same 
anatomical region, but acting on different joints.

4.  Effective function remains in both the veteran's 
service-connected left hand and nonservice-connected right 
hand.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for residuals of a through-and-through 
gunshot wound of the left (non-dominant) forearm, with a 
compound, comminuted fracture of the upper third of the 
radius, involving muscle groups VII and VIII, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.55, 4.56, 4.73, 
Diagnostic Codes 5307, 5308 (2005).

2.  The criteria for entitlement to special monthly 
compensation based on loss of use of the left hand have not 
been met.  38 U.S.C.A. §§ 1114, 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.350, 4.63 (2005).



3.  The criteria for entitlement to special monthly 
compensation based on loss of use of the right hand as a 
paired extremity have not been met.  38 U.S.C.A. §§ 1114, 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.350, 3.383, 4.63 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and its implementing regulations are applicable to 
this appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is 
not required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial 
decision.  Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that VCAA 
notice must inform the claimant that, if service connection 
is granted and an initial disability rating assigned, an 
effective date will be assigned such an award and explain to 
him how it will determine the appropriate effective date to 
be assigned.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated March 2004 and October 2004, after 
initially deciding those claims in rating and Hearing 
Officer decisions dated February 1994 and May 1995.  
However, VCAA notice was not mandated at the time of the 
rating and Hearing Officer decisions; therefore, the RO did 
not err by providing the veteran remedial notice.  Rather, 
the timing of the notice letters reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  The content of the notice letters also 
reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II.  

In the March 2004 and October 2004 notice letters, the RO 
acknowledged the veteran's claims, noted what the evidence 
needed to show to substantiate those claims, listed the type 
of evidence that would best do so, informed the veteran of 
VA's duty to assist and explained to him that it was 
developing his claims pursuant to that duty.  The RO 
identified the evidence it had received in support of the 
veteran's claims and the evidence VA was responsible for 
securing.  The RO indicated that it would make reasonable 
efforts to help the veteran get the evidence necessary to 
support his claims provided he identified the sources 
thereof, but that ultimately, it was his responsibility to 
ensure the RO's receipt of all such evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain them on his behalf and to identify or send directly 
to VA all pertinent evidence, including that which was 
requested.  

The content of the notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  In the March 2004 and October 
2004 notice letters, the RO did not provide the veteran 
information on effective dates.  However, the veteran has 
not been prejudiced as a result thereof.  Bernard v. Brown, 
4 Vet. App. at 394.  As noted below, higher initial 
evaluations are not warranted in this case; therefore, any 
question relating to the appropriate effective date to be 
assigned such a grant is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including private treatment records.  In addition, the RO 
conducted medical inquiry in an effort to substantiate the 
veteran's claims by affording him VA examinations, during 
which examiners discussed the severity of the medical 
conditions at issue in this appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding 
what additional evidence he should submit to substantiate 
his claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding 
that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent 
that it affects the essential fairness of the adjudication).  

II.  Analysis of Claims

During service in March 1945, the veteran was sitting on his 
cot when a fellow serviceman accidently shot him in his left 
arm.  The bullet entered the anterior aspect of the upper 
fourth of his left forearm and exited the posterior aspect 
of the upper fourth of his left forearm.  As a result of 
this incident, the veteran suffered a compound, comminuted 
fracture of the left upper third of the shaft of his left 
radius.  This small puncture wound necessitated debridement 
and an application of a plaster cast, but did not involve a 
nerve or circulatory injury.  Following treatment, including 
physical and occupational therapy, a physician noted that 
the veteran had multiple bone fragments and metallic foreign 
bodies in the soft tissue at the fracture site, but that the 
main fragments were in fairly good position.  Other 
physicians noted that, although the veteran had improved, he 
still had limitation of motion of the left elbow, pain on 
motion, and an adherent scar on the left forearm.  These 
symptoms necessitated discharge based on disability.

In a rating decision dated November 1945, the RO granted the 
veteran service connection for residuals of the in-service 
gunshot wound.  The veteran now claims entitlement to a 
higher initial evaluation for his residual left forearm 
disability and special monthly compensation for residual 
loss of use of his left arm and right arm, the latter arm as 
a paired extremity.  

A.  Higher Initial Evaluation - Left Forearm Disability

According to written statements submitted during the course 
of this appeal and transcripts of the veteran's hearing 
testimony, the evaluations initially assigned residuals of 
the in-service gunshot wound do not accurately reflect the 
severity thereof.  Since discharge, such residuals have 
allegedly included limitation of motion of the left arm, 
pain on use of the left forearm, and loss of use of the left 
hand secondary to intramuscular scarring.  

With respect to his left forearm disability, the veteran 
specifically asserts that two muscle groups are involved, 
VII and VIII, and that the damage to muscle group VII is 
severe, warranting, on its own, a 30 percent evaluation.  He 
further asserts that the damage to muscle group VIII is also 
severe, warranting, on its own, a 20 percent evaluation.  He 
contends that a bilateral factor should then be applied 
under 38 C.F.R. § 4.26, resulting in a combined evaluation 
of 50 percent for the left forearm disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations noted in the rating schedule are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2005).  
 
Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
at 125-126.  In other cases, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled 
movements smoothly; and pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-
7 (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated 
based on limitation of motion, adequate consideration must 
be given to functional loss due to pain under 38 C.F.R. § 
4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45).  Painful, unstable, or maligned joints due 
to healed injury are entitled to at least the minimum 
compensable evaluation for the joint.  38 C.F.R. § 4.59 
(2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, as the Board explained in the Introduction 
section of its March 2004 Remand, the issue of the proper 
rating to be assigned the veteran's left forearm disability 
has been pending since 1945, when the RO granted the veteran 
service connection for such disability.  Therefore, in 
deciding this particular claim, the Board must evaluate the 
severity of the veteran's left forearm disability since his 
discharge from service.  

The RO initially evaluated the veteran's left forearm 
disability under Diagnostic Code (DC) 3008 of the 1933 
Schedule for Rating Disabilities.  This DC governed ratings 
of arthritis due to trauma and allowed for a maximum 
evaluation of 10 percent.  It is therefore not pertinent to 
the appeal. 

Effective April 1946, VA revised the 1933 Schedule for 
Rating Disabilities and, pursuant to this change, all 
initial ratings in claims for disability compensation were 
to be evaluated under the 1945 Schedule for Rating 
Disabilities.  Since then, beginning in its March 1947 
rating decision, the RO has evaluated the veteran's left 
forearm disability pursuant to DCs 5307 and 5308, which 
govern ratings of injuries to muscle groups VII and VII.

The criteria for rating muscle group VII and VIII injuries 
under the 1945 Schedule for Rating Disabilities are the same 
as those that are currently in effect.  DC 5307, which 
governs ratings of injuries to muscle group VII, provides 
that a 10 percent evaluation is assignable for moderate 
disability of the non-dominant group VII muscle.  A 20 
percent evaluation is assignable for moderately severe 
disability of the non-dominant group VII muscle.  A 30 
percent evaluation is assignable for severe disability of 
the non-dominant group VII muscle.  38 C.F.R. § 4.73, DC 
5307 (2005).

DC 5308, which governs ratings of injuries to muscle group 
VIII, provides that a 10 percent evaluation is assignable 
for moderate disability of the non-dominant group VIII 
muscle.  A 20 percent evaluation is assignable for 
moderately severe or severe disability of the non-dominant 
group VIII muscle.  38 C.F.R. § 4.73, DC 5308 (2005).

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2005) and, too, have not changed 
significantly since enactment of the 1945 Schedule for 
Rating Disabilities.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Disabilities rated under DCs 5301 to 5323 are to 
be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56(d).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly 
lowered threshold of fatigue after average use.  Objective 
findings should include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  A history with regard to 
this type of injury should include prolonged hospitalization 
in service for treatment of a wound and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups, with loss of deep fascia, muscle substance or 
normal firm resistance as compared with the sound side.  38 
C.F.R. § 4.56(d)(3).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe 
muscle injuries, and if present, evidence of an inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track, loss of 
deep fascia or muscle substance on palpation, soft flabby 
muscles in the wound area, and swollen and hardened muscles 
in contraction.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Another sign of severe muscle disability is x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and an explosive effect of a 
missile.  38 C.F.R. § 4.56(d)(4).  

Under the 1945 Schedule for Rating Disabilities, an initial 
evaluation in excess of 30 percent could also be assigned in 
some cases under DCs 5205-5207, 5210, 5214, and 5216-5218, 
if the evidence established that the veteran had ankylosis 
of the elbow, wrist or fingers secondary to the in-service 
gunshot wound, related limitation of flexion of the non-
dominant forearm to 135 degrees or limitation of extension 
of the nondominant forearm to 110 degrees, or nonunion of 
the radius and ulna with a flail false joint.  

Presently, an initial evaluation in excess of 30 percent may 
be assigned in some cases if the evidence establishes that 
the veteran has ankylosis of the elbow, wrist or fingers 
secondary to the in-service gunshot wound, related 
limitation of flexion of the non-dominant forearm to 45 
degrees or limitation of extension of the non-dominant 
forearm to 110 degrees, or nonunion of the radius and ulna 
with a flail false joint.  38 C.F.R. § 4.71a, DCs 5205, 
5206, 5207, 5210, 5214, 5216-5218, 5220-5221 (2005).

In this case, the evidence establishes that the veteran's 
left forearm disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 30 percent under any pertinent DC, former or revised.  As 
discussed in detail below, during the entire time period at 
issue, residuals of the in-service gunshot wound of the left 
forearm have been, at most, moderately severe, affecting 
muscle groups VII and VIII of the forearm and hand.  Such 
residuals caused the most functional loss immediately 
following discharge, but improved significantly by 1950, 
necessitating no further treatment for decades.  It was not 
until 1993, when the veteran applied for state and VA 
disability benefits, that he again expressed complaints 
associated with the in-service gunshot wound. 

More specifically, on discharge from service, the veteran 
had limitation of motion of the left elbow and an adherent 
left forearm scar.  Following discharge, the veteran began 
attending school and according to a medical history reported 
during a VA examination conducted in December 1946, his left 
forearm disability did not interfere with such schooling or 
necessitate medical attention.  It did, however, initially 
cause limitation of supination of the left elbow (45 
degrees) secondary to a malformation on the shaft of the 
radius secondary to the in-service gunshot wound and mild 
weakness on hand gripping, involve well-healed, asymptomatic 
scars, and result in muscle atrophy of the affected muscle 
groups.  As of January 1947, when the veteran underwent 
another VA examination, he had no complaints associated with 
his left elbow and was still attending school.  An examiner 
noted two scars secondary to the gunshot wound, both well-
healed and causing no functional limitation, one of which 
was slightly adherent, a mild degree of muscle atrophy of 
the left upper extremity and mild weakness on hand gripping.      

Three years later, in February 1950, the veteran underwent 
another VA examination, during which he reported that he was 
still in school, had worked part time, and had not sought 
treatment for residuals of his gunshot wound.  He also 
reported that such residuals had not interfered with his 
schooling or work.  The examiner noted that the veteran was 
right handed and had a mild degree of atrophy in the left 
upper extremity and a very slight loss of strength in the 
left hand on hand gripping.  He noted no other 
abnormalities, including with regard to the scars.  
X-rays of the left forearm (wrist to elbow) showed an old 
irregular fracture with fragments firmly united in food 
position and alignment and a very slight residual deformity 
due to some irregularity of union of the fragments.

From March 1950 to March 1993, the veteran did not seek 
treatment for residuals of his left forearm disability, did 
not express complaints associated therewith and did not 
undergo VA examinations thereof.  Rather, in April 1993, he 
filed a claim for an increased evaluation for his left 
forearm disability and, in support of that claim, attached a 
report of orthopedic evaluation conducted by a state-
appointed medical evaluator the same month.  

According to that report, the veteran had 100 percent loss 
of use of his non-dominant hand secondary to the in-service 
gunshot wound, which, in combination with multiple non-
related problems rendered him 100 percent disabled 
industrially.  The evaluator based this opinion, in part, on 
x-rays and nerve conduction studies of the left wrist, which 
showed that the veteran had degenerative changes secondary 
to the in-service wound and related left carpal tunnel 
syndrome.  The evaluator found that these conditions 
hindered the veteran's ability to extend fully three of his 
fingers, touch his thumb against the base of his 5th left 
finger, and make a fist.  On motion testing, however, the 
veteran had significant range of motion of his left elbow, 
forearm and wrist.  Specifically, he had flexion and 
extension of his left elbow to 140 degrees and 180 degrees, 
respectively, pronation and supination of his left forearm 
to 90 degrees and 45 degrees, respectively, flexion and 
extension of his left wrist to 60 degrees and 65 degrees, 
respectively, and ulnar deviation and radial deviation of 
his left wrist to 30 degrees and 25 degrees, respectively.  
See 38 C.F.R. § 4.71, Plate I (2005) (outlining normal 
degrees of motion of the affected joints).  The veteran also 
had diminished motor function in his left elbow, some 
weakness in grip strength in his left hand, decreased 
sensory perception at the left median nerve, and diminished 
deep tendon reflexes and atrophy in the left arm.

During a VA examination conducted in response in October 
1993, an examiner confirmed that the veteran was right 
handed.  As well, he noted no abnormalities of the veteran's 
left arm other than minor ischemic changes involving the 
belly of the flexor pollicis longus.  He indicated that the 
veteran had full range of motion of the left elbow and 
forearm and well-healed scars.

From November 1993 to December 1998, the veteran did not 
seek treatment for, or undergo an evaluation of, his left 
forearm disability.  From January 1999 to December 2005, 
however, he underwent three VA examinations and six private 
evaluations.  The reports of all but one of these 
examinations/evaluations are fairly consistent with regard 
to findings pertinent to the veteran's in-service gunshot 
wound.  

The one report that differs is based on a private evaluation 
conducted in July 2000.  According to that report, the 
veteran had been a practicing attorney since 1960, a 
profession that did not require heavy lifting or the 
extensive use of his hands.  Despite this fact, he 
reportedly experienced intermittent pain and cramping in 
both of his hands depending on his activity level; light or 
moderate use of the hands allegedly did not cause 
discomfort.  On the day of the evaluation, the veteran had 
some limitation of supination and atrophy of the left 
forearm, was unable to make a fist, and had sensory deficits 
in the affected extremity and diminution in the use of his 
left hand.  According to the physician, this diminution of 
use had led the veteran to develop ankylosis of his five 
left fingers, thereby entitling him to a 40 percent 
evaluation under codes governing ankylosis of the fingers.  
Also according to the physician, the symptoms noted on 
evaluation constituted severe injury to muscle groups VII 
and VIII, which entitled the veteran to 20 and 30 percent 
evaluations for such injuries.   

The other reports of record offer contrary findings and fail 
to show that the veteran has ankylosis of his fingers or any 
other pertinent joint or suffers more than moderately severe 
injury to either affected muscle group.  According to these 
reports, the veteran has osteoarthritis, some limitation of 
motion of the left hand and forearm, including in his 
fingers secondary to edema, loss of muscle tone and bulk of 
the left forearm, atrophy and stiffness of the left hand, 
moderate ischemic changes, no tendon, bone or joint damage, 
weak hand strength (unable to make a fist) and well-healed 
scars.  (In March 2000, a private physician noted a 
retracted scar and deformities of the surrounding muscle 
tissue, but, during examinations and evaluations conducted 
from July 2000 to December 2005, medical professionals 
either failed to confirm such a finding, or noted a contrary 
finding.)  Also, the veteran is able, albeit with 
difficulty, to tie shoelaces, fasten buttons, pick up a 
piece of paper and pen, tear the former and grasp the latter 
tightly, grasp and twist, write and touch.  

According to a private physician who evaluated the veteran 
in August 2004, the 
in-service gunshot wound affected the veteran's pronator, 
teres and extensor muscle groups, but were not causing any 
functional limitation to those groups.  Rather, the 
veteran's pain was hindering his ability to grasp 
repetitively or manipulate objects.  

According to a VA examiner who evaluated the veteran in 
January 2005, the veteran's in-service gunshot wound was 
well-healed and the osteoarthritis of his finger joints was 
severe and unrelated to the in-service wound.  Moreover, the 
slight diminution of the pinprick sensation, which 
represented a neurologic residual of the gunshot wound and 
resulted from the prior skin laceration, caused no 
functional limitation.  In fact, according to the VA 
examiner, to the extent the veteran had a loss of 
functioning in his hand, such loss was unrelated to the in-
service gunshot wound.  

In sum, during the long, pertinent period at issue, the 
veteran's left forearm disability did not cause more than 
moderately severe injury to either affected muscle group.  
Although one private physician characterized the veteran's 
muscle injury as severe, as previously indicated, his 
opinion in this regard is outweighed by all other medical 
reports of record, considered collectively.  These reports 
show that residuals of the veteran's in-service gunshot are 
less than severe, meeting some, but not all, of the 
characteristics of a severe muscle injury.  For instance, 
these residuals stem from a through and through wound that 
necessitated debridement.  However, such wound did not 
necessitate prolonged treatment or result in prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  Rather, it required a few weeks of treatment and 
healed successfully.  Since service, medical professionals 
have indicated that such residuals include scarring (one 
also noted a deformity of the surrounding skin), but they 
have not found any loss of deep fascia or muscle substance 
associated with such scarring.

During the long, pertinent period at issue, the veteran's 
left forearm disability also did not cause ankylosis of the 
elbow, wrist or fingers, or significantly severe limitation 
of flexion or extension to warrant an initial evaluation in 
excess of 30 percent under either the 1945 Schedule for 
Rating Disabilities or the rating schedule now in effect.  
His left forearm disability also did not involve nonunion of 
the radius and ulna with a flail false joint.  Accordingly, 
an initial evaluation in excess of 30 percent is not 
assignable for any part of the pertinent period under any 
applicable DC, former or revised.  An initial evaluation in 
excess of 30 percent is also not assignable under 38 C.F.R. 
§§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. at 202, 
because the 30 percent evaluation initially assigned the 
veteran's left forearm disability contemplates the 
functional loss caused by the discomfort/pain, weakness and 
limitation of motion associated with the in-service gunshot 
wound, including during flare-ups.  Other than 
cardiovascular damage, which is separately service connected 
and the subject of the Remand, below, and neurological 
damage, which is also the subject of the Remand, there is no 
objective evidence of record establishing that the veteran 
experiences any other symptoms or additional functional 
impairment not contemplated by the 30 percent evaluation.  

For compensable muscle group injuries that are in the same 
anatomical region, but do not act on the same joint, the 
adjudicator must increase the most severely injured muscle 
group by one level and use that percentage as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2005).  In this case, as previously indicated, 
the veteran's in-service gunshot wound causes moderately 
severe injury to both muscle groups.  Such injury entitles 
the veteran to a 20 percent evaluation under both DC 5307 
and DC 5308.  Increasing either injury by one level yields a 
30 percent combined evaluation for the muscle injuries.  

Contrary to the veteran's assertion, the muscle groups at 
issue in this case are in the same anatomical region, but do 
not act on the same joint.  They are therefore subject to 
the aforementioned regulation.  Under 38 C.F.R. § 4.55(b) 
(2005), VA divides the skeletal muscles into 23 muscle 
groups in 5 anatomical regions.  One such region is the 
forearm and hand (DCs 5307 through 5309), which involves the 
elbow, wrist and fingers.  Muscle groups 5307 and 5308 are 
in the region of the forearm and hand and the veteran's 
injuries to these groups affect his elbow, wrist and 
fingers.

Based on the foregoing, the Board concludes that the 
criteria for an initial evaluation in excess of 30 percent 
for residuals of a through-and-through gunshot wound of the 
left (non-dominant) forearm, with a compound, comminuted 
fracture of the upper third of the radius, involving muscle 
groups VII and VIII, have not been met.  The evidence is not 
in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against the claim, such claim must be denied. 

According to a private physician who evaluated the veteran 
in August 2004, the 
in-service gunshot wound affected the veteran's pronator, 
teres and extensor muscle groups, but were not causing any 
functional limitation to those groups.  Rather, the 
veteran's pain was hindering his ability to grasp 
repetitively or manipulate objects.  

According to a VA examiner who evaluated the veteran in 
January 2005, the veteran's in-service gunshot wound was 
well-healed and the osteoarthritis of his finger joints was 
severe and unrelated to the in-service wound.  Moreover, the 
slight diminution of the pinprick sensation, which resulted 
from the prior skin laceration, caused no functional 
limitation.  In fact, to the extent the veteran had a loss 
of functioning in his hand, such loss was unrelated to the 
in-service gunshot wound.  

In sum, during the long, pertinent period at issue, the 
veteran's left forearm disability did not cause more than 
moderately severe injury to either affected muscle group.  
Although one private physician characterized the veteran's 
muscle injury as severe, as previously indicated, his 
opinion in this regard is outweighed by all other medical 
reports of record, considered collectively.  These reports 
show that residuals of the veteran's in-service gunshot 
wound meet some, but not all, of the characteristics of a 
severe muscle injury.  For instance, these residuals stem 
from a through and through wound that necessitated 
debridement.  However, such wound did not necessitate 
prolonged treatment or result in prolonged infection, 
sloughing of soft parts, or intermuscular scarring.  Rather, 
it required a few weeks of treatment and healed 
successfully.  Since service, medical professionals have 
indicated that such residuals include scarring (one also 
noted a deformity of the surrounding skin), but they have 
not found any loss of deep fascia or muscle substance 
associated with such scarring.

During the long, pertinent period at issue, the veteran's 
left forearm disability also did not cause ankylosis of the 
elbow, wrist or fingers, limitation of flexion of the 
forearm to 45 degrees, or limitation of extension of the 
forearm to 110 degrees.  Accordingly, an initial evaluation 
in excess of 30 percent is not assignable for any part of 
the pertinent period under any applicable DC.  An initial 
evaluation in excess of 30 percent is also not assignable 
under 38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 
Vet. App. at 202, because the 30 percent evaluation 
initially assigned the veteran's left forearm disability 
contemplates the functional loss caused by the 
symptomatology noted above, including during flare-ups and 
when his movement is weakened.  There is no objective 
evidence of record establishing that the veteran experiences 
additional functional impairment not contemplated by the 30 
percent evaluation.  

For compensable muscle group injuries that are in the same 
anatomical region, but do not act on the same joint, the 
adjudicator must increase the most severely injured muscle 
group by one level and use that percentage as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2005).  In this case, as previously indicated, 
the veteran's in-service gunshot wound causes moderately 
severe injury to both muscle groups.  Such injury entitles 
the veteran to a 20 percent evaluation under both DC 5307 
and DC 5308.  Increasing either injury by one level yields a 
30 percent combined evaluation for the muscle injuries.  

Contrary to the veteran's assertion, the muscle groups at 
issue in this case are in the same anatomical region, but do 
not act on the same joint.  They are therefore subject to 
the aforementioned regulation.  Under 38 C.F.R. § 4.55(b) 
(2005), VA divides the skeletal muscles into 23 muscle 
groups in 5 anatomical regions.  One such region is the 
forearm and hand (DCs 5307 through 5309), which involves the 
elbow, wrist and fingers.  Muscle groups VII and VIII, which 
are pertinent in this case, are in the region of the forearm 
and hand and the veteran's injuries to these groups affect 
his elbow, wrist and fingers.

Based on the foregoing, the Board concludes that the 
criteria for an initial evaluation in excess of 30 percent 
for residuals of a through-and-through gunshot wound of the 
left (non-dominant) forearm, with a compound, comminuted 
fracture of the upper third of the radius, involving muscle 
groups VII and VIII, have not been met.  The evidence is not 
in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against the claim, such claim must be denied. 

B.  Special Monthly Compensation

The veteran asserts that he has loss of use of both of his 
hands due to ankylosis of his fingers secondary to his in-
service gunshot wound and, from a functional standpoint, 
would be better served with prostheses.  Based on this loss 
of use, he requests special monthly compensation.

As noted above, the veteran is service connected for 
residuals of an in-service gunshot wound, which affect his 
left upper extremity, including his left hand.  Special 
monthly compensation may be paid a veteran for loss of use 
of a service-connected hand if no effective function remains 
in that hand other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with the use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, with consideration given to whether the 
acts of grasping, manipulation, etc., in the case of a hand, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2005).  Complete 
ankylosis of two major joints of an extremity will 
constitute loss of use of the hand.  38 C.F.R. 
§§ 3.350(a)(2)(i)(a), 4.63(a).

Special monthly compensation may also be paid a veteran for 
a combination of service-connected and nonservice-connected 
disabilities, including service-connected loss of use of one 
hand and nonservice-connected loss of use of the other hand, 
as if both disabilities were service connected provided 
willful misconduct is not the cause of the nonservice-
connected disabilities.  38 U.S.C.A. § 1160(a)(4) (West 
2002); 38 C.F.R. § 3.383(a)(4) (2005).

In this case, the evidence does not establish that the 
veteran has actual loss of use of either of his hands.  
During the course of this appeal, the veteran saw multiple 
medical professionals, VA and private, one of whom noted 
that the veteran had ankylosis of the five fingers of the 
left hand.  However, none of these professionals noted that 
the veteran had complete ankylosis of two major joints of 
either upper extremity.  Rather, almost all professionals 
indicated that the veteran had diminution in the use of both 
his left and right hands, the latter secondary to a post-
service fracture not the result of willful misconduct, but 
still had sufficient range of motion and strength to perform 
multiple useful tasks with both upper extremities.  

In April 1993, a state-appointed medical evaluator found 
that the veteran had 100 percent loss of use of his non-
dominant hand secondary to his in-service gunshot wound.  
The Board assigns no evidentiary weight to this opinion 
because it conflicts with the clinical findings on which it 
is based.  According to the evaluator's report, at the time 
of the evaluation, the veteran had effective function 
remaining in his left hand.  Any weakness and limitation of 
motion shown to exist was not significant.  Rather, these 
symptoms interfered with the veteran's ability to complete 
only three actions: extending fully his three fingers, 
touching his thumb against the base of his 5th left finger, 
and making a fist.  

In August 2004, the veteran's treating physician confirmed 
that the veteran had effective function remaining in both of 
his hands.  This physician opined that, although the veteran 
was limited in his ability to grasp repetitively and 
manipulate, he had not lost all effective function in his 
hands.  He further opined that the veteran had reasonable 
function of both hands, certainly, a degree of function 
higher than an amputation prosthesis offered.  

The veteran's assertions refuting the August 2004 opinion 
are insufficient to prove the loss of use of either of his 
hands given that he does not possess a recognized degree of 
medical knowledge to render a competent opinion on the 
severity of his medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are 
not competent to offer medical opinions).  In the absence of 
competent medical evidence establishing a loss of effective 
function in either the veteran's service-connected left hand 
or his nonservice-connected right hand, the Board concludes 
that the criteria for entitlement to special monthly 
compensation based either on the loss of use of the left 
hand, or on the loss of use of the right hand as a paired 
extremity have not been met.  The evidence with regard to 
these claims is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against each claim, both claims must be denied.


ORDER

An initial evaluation in excess of 30 percent for residuals 
of a through-and-through gunshot wound of the left (non-
dominant) forearm, with a compound, comminuted fracture of 
the upper third of the radius, involving muscle groups VII 
and VIII, is denied.

Special monthly compensation based on loss of use of the 
left hand is denied.

Special monthly compensation based on loss of use of the 
right hand as a paired extremity is denied.


REMAND

The veteran also claims entitlement to an initial evaluation 
in excess of 20 percent for ischemic changes of the flexor 
pollicis longus muscle of the left hand.  He asserts that 
intramuscular scarring in his left forearm has caused a 
restriction of blood flow to, and edema in, his left hand, 
which, in turn, has caused cramping and an inability to make 
a fist and grasp certain objects.  

Since the RO granted the veteran service connection for 
ischemic changes of his left arm and assigned that 
disability an initial evaluation of 20 percent, it has 
evaluated that disability pursuant to 38 C.F.R. § 4.104, DC 
7116 (1997), by analogy, and to 38 C.F.R. § 4.104, DCs 7115, 
7117 (2005), also by analogy.  Given the scant medical 
evidence of record regarding this particular disorder, the 
Board is unclear whether such DCs are applicable, or whether 
it is more appropriate to evaluate this disorder under 
another DC, which governs ratings of disorders that are not 
cardiovascular in nature.  Additional medical information is 
thus needed to make a determination in this regard.  

In addition, the record shows that the veteran has 
neurological damage secondary to his in-service gunshot 
wound, but is unclear regarding the severity of such damage.  
One medical report indicates that the damage causes no 
functional loss.  Again, additional medical information is 
needed to determine whether and to what extent the veteran 
has neurological damage secondary to his in-service gunshot 
wound and, if so, whether such damage entitles him to a 
separate evaluation for neurological residuals.  

Finally, as previously indicated, the RO provided the 
veteran VCAA notice on 
his claims during the course of this appeal.  However, with 
regard to the
issue being remanded, this notice does not comply with the 
requirements of the
law as found by the Court in Dingess/Hartman.  To ensure the 
veteran's due
process rights, VA should provide the veteran more 
comprehensive notice on
remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to the claim being remanded, 
which satisfies the requirements of the 
Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.

2.  Afford the veteran a VA examination 
for the purpose of determining the 
severity of any cardiovascular and 
neurological residuals of his in-service 
gunshot wound.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all residuals of 
the veteran's 
in-service gunshot wound, 
including any affecting his 
cardiovascular and 
neurological systems, but not 
his muscles;   

b) with regard to any 
cardiovascular residuals, 
including, if appropriate, ischemic 
changes, circulatory impairment, 
paresthesias, temperature changes, 
claudication, diminished peripheral 
pulses and/or phlebitis, explain 
the functions affected; 

c) describe the severity (minimal, 
intermittent, persistent, severe, 
etc...) of the residuals, including 
how frequently they manifest and 
for what duration; 

d) specifically indicate whether 
any cardiovascular residuals are 
related to symptoms of, and in 
function and anatomical 
localization to, Buerger's disease 
or Raynaud's syndrome; 

e) with regard to neurological 
residuals, identify any nerve(s) 
affected, indicate whether any 
nerve damage is causing mild, 
moderate or severe incomplete 
paralysis of the affected nerve(s), 
or complete paralysis of the 
affected nerve; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.

3.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
In so doing, consider whether the 
veteran is entitled to a separate 
evaluation for neurological residuals of 
his in-service gunshot wound.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and 
an opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


